Hill, P. J.
(concurring). I concur in the result. The language of the statute (L. 1923, ch. 900) provided that the bridge should be free for the public when the tolls over and above the expenses of maintenance and operation “ shall equal the entire investment of the state for original construction * * # Had the Legislature intended that interest on the portion of the cost of original construction which was funded be paid from tolls as well as expenses of maintenance and operation, the statute would have so stated.
I find no support for this conclusion because the interest on the bonds issued to provide funds to pay a portion of the cost of “ original construction ” from date to maturity was about 50% of the principal of the bond issue. The aggregate interest on the bonds was determined by two factors, the rate of interest and the number of years which would transpire between issuance and maturity. The amount of each of these factors was fixed by fiscal agents of the State under statutes applicable thereto.
Heffernan and Russell, JJ., concur with Brewster, J.; Hill, P, J., concurs in a separate memorandum; Deyo, J., dissents on the ground that the costs of financing the original construction of the bridge constituted an essential part of the State’s entire investment therein.
It is ordered and adjudged that the cost of the interest charges upon the State bonds, the proceeds of which were applied to the original construction of the Mid-Hudson Bridge at Poughkeepsie, New York, pursuant to law, forms no part of the investment of the State for the original construction thereof, and that the certificate of the defendant comptroller be amended accordingly, without costs.